Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This PCT application claims the benefit under 35 USC 119(e) to provisional U.S. application No. 62/370,611, filed on August 03, 2016 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 01/15/2021 is acknowledged.  Claims 48-83 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020, 04/16/2021, 05/12/2021, 09/03/2021 and 03/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Drawings Objections
The drawings are objected to because Figures 5-6 and 15 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 
Claims 74 and 59 are objected to for the following informalities:
Claims 74 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 48-51, 53-58, 60, 61, 63-65, 69, 71-73, 78, 79, 80, 81 and 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francon et al. “Francon” (WO2010/003670).
The claims are directed to a flavivirus composition comprising: one or more live flaviviruses; at least one of trehalose and sucrose; urea; and a protein agent comprising serum albumin; wherein the composition stabilizes the one or more live flaviviruses.
Therefore, the cited prior art anticipates the claimed invention.
Regarding claims 48-51, 53-58, 61, 63-65, 69, 71-72, 78, 80, 81,   Francon discloses a stabilized live flavivirus composition comprising one or more live attenuated flaviviruses, a buffering agent, 3.8% (w/v) sorbitol, 7.5% (w/v) saccharose, 5.5% (w/v) trehalose, 0.25% (w/v) urea and 1.5% (w/v) amino acid mixture comprising among others alanine, methionine and glutamic acid (whereby monosodium glutamate is the salt of glutamic acid) (see Abstract, page 6, examples 1-6 and claims).
	Regarding claims 60, 79, Francon discloses the vaccine composition comprises human serum albumin (see Example 7).
	Regarding claims 56 and 58, 73, Francon discloses the flavivirus can be Dengue virus, yellow fever virus, west nile virus and Japanese encephalitis virus (see page 1 lines 8-11).
	Regarding claim 57, Francon discloses the flavivirus is a live attenuated virus (see page 1 lines 1-7).
	Regarding claim 61, Francon discloses the present invention comprises an aqueous solution without added salts having divalent cations (see page 6 lines 6-7).  With respect to not containing MgCl2, Francon does not explicitly state MgCl2; however, the recitation of “without added salts having divalent cations” (see page 6) encompasses all divalent salts, including MgCl2.
	Regarding claim 83, Francon discloses the present invention in the form of a kit (see page 12 lines 3-6).
Therefore, the cited prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 62, 66-68, 70, 75-77 and 82 are rejected under 35 U.S.C. 103(a) as being unpatentable over Francon et al. “Francon” (WO2010/003670 A1) in view of Stinchcomb et al. “Stinchcomb” (US PGPUB 2008/0248551).  The teachings of Francon is outlined above and incorporated herein. 
Regarding claims 62, 66-68, 70, 75-77 and 82, Francon does not teach alternative compositions comprising mannitol and specific composition concentrations.
Stinchcomb, however, discloses compositions for live attenuated viruses (see Abstract), particularly, flaviviruses (see paragraph [0016]), whereby in certain embodiments, the composition can include mannitol (see paragraph [0018]).  Stinchcomb discloses the compositions are lyophilized (see paragraph [0044]) and stored at extended periods of time before rehydrating and administering by stating “FIG. 9. represents stability of lyophilized DEN-2 PDK 53 at different temperatures. Log titer loss of formulated lyophilized DEN-2 PDK 53 vaccine virus following incubation at 37° C. or 4° C. for 2 weeks as indicated (see paragraph [0090]). Stinchcomb discloses the “compositions contemplated herein can increase the stabilization and/or reduce the inactivation and/or degradation of a live attenuated virus” (see paragraph [0016]).
Accordingly, it would have been obvious to one of ordinary skill in the art to generate the flavivirus composition as taught by Francon whereby the composition further comprises mannitol as taught by Stinchcomb.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that mannitol is known in the art for use to “increase the stabilization and/or reduce the inactivation and/or degradation of a live attenuated virus” (see paragraph [0016]) in the composition.  With respect to the specific concentration, it is not inventive and considered routine and obvious to one of ordinary skill in the art to find optimal concentrations.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  According to section 2144.05 of the M.P.E.P., differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical”...  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  It would have been obvious for one of ordinary skill to determine the appropriate percentage of the protein, saccharides and urea in the composition of the methods disclosed by the prior art by routine experimentation procedures known in the art.  Routine experimentation based on the teachings of these references would have led those of ordinary skill in the art to the use of the claimed concentrations in order to achieve the optimal response from the composition.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648